Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 40 (the claim following claim 39, currently labeled incorrectly as “claim 30”) is objected to because of the following informalities:  The claim following claim 39 has been numbered as a second claim 30; however, the claim following claim 39 should instead of course be claim 40 (not claim 30).  Appropriate correction is required. Applicant may number the claim following claim 39 as claim 40 when filing any claim amendments to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 21, the original disclosure does not have any disclosure about “layers”. The disclosure does discuss that there may be an outer liner that wicks heat or moisture from a user’s head. However, there is no disclosure about the foam layer wicking away heat or moisture. Similarly, there is no disclosure to support the concept of at least one foam layer configured to reduce heat buildup and at least one foam layer configured to wick away moisture.
Regarding claim 23, there is no disclosure that the foam layers, if interpreted to be 1220 and 1220 as in figure 12 (see rejection under 35 U.S.C. 112(B) below), can be said to be in the “form of a ring.”
Regarding claim 26, there is no disclosure that the ear cup is removable from the headset.
Regarding claim 27, there is disclosure that different parts of the ear cup can be different densities; however, there is not a clear disclosure of different layers being different densities.
Regarding claim 30, there is disclosure that two foams 1220 and 1222 (see fig 12) may be glued together but there is no disclosure about gluing a first foam layer to a second foam layer.
Claim 31 is substantially similar to claim 21 and is rejected for the same reasons.
Claim 33 is substantially similar to claim 23 and is rejected for the same reasons.
Claim 36 is substantially similar to claim 26 and is rejected for the same reasons.
Claim 37 is substantially similar to claim 27 and is rejected for the same reasons.
Claim 40 is substantially similar to claim 30 and is rejected for the same reasons.
Claims 22-30 and 32-40 are further rejected for incorporating the issues of the claims on which they each depend.

Claims 28, 29, 38, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 28, the whole concept of the “hollow” part of the ear pad is confusing and not made clear in the supporting disclosure or the claim. Looking at figure 12, it is not clear if the “hollow” area is supposed to be in a part adjacent to 1220 such as 1210 or if the hollow part is supposed to be deeper within 1220. 
Regarding claim 29, in light of applicant’s specification and figure 12, if the hollow area is in 1210 adjacent to 1220, it is unclear why or how the second foam layer which would presumably be 1220 would be materially closer to a user’s temple than the first foam layer because it has been made into a divot by the eyeglasses. 
It is not clear what part of the disclosure claims 28 and 29 are referencing that provide meaningful support for what is claimed such that one of ordinary skill in the art would have recognized that applicant was in possession of the invention claimed.
Claim 38 is substantially similar to claim 28 and is rejected for the same reasons.
Claim 39 is substantially similar to claim 29 and is rejected for the same reasons.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it recites a “plurality of layers.” However, this is not mentioned inh the specification in a way that anything can be said to be one or more layers. Therefore it is unclear what “layer” means because it appears applicant is using an unconventional meaning without putting the reader on notice to the novel lexicography.
Still addressing claim 21, the examiner points out claim 30 which recites that a first and second layer are glued together. The examiner then looked at the original disclosure to get insight on what applicant may have meant by layers. In paragraph [0070], applicant discloses that “two foams 1220 and 1222 may be glued together.” This is the only discussion of any gluing or glue in the original disclosure. Therefore, looking at figure 12, parts 1220 and 1222 must be the “layers” even though they’re not really “layers” in any conventional sense of the meaning of that word. See figure 12 below:

    PNG
    media_image1.png
    628
    459
    media_image1.png
    Greyscale


Regarding claim 23, it is unclear what part of the specification corresponds to forming the ring and what that means in terms of the scope of the claim. Specifically, it is unclear if applicant means that the whole ear cup is a ring such as in figure 12 (see “Ring A” in figure 12 labeled by the examiner below) or an individual section such as 1220 is a ring in some way (see “Ring B” below).
Regarding claim 29, it is not clear how to evaluate a foam layer being closer to a temple than another in the context of defining a structure of an ear cup, making the scope of the claim indefinite. Furthermore, it is not clear which parts of the underlying disclosure applicant contemplated as being the first and second layers of claims 28 and 29.


    PNG
    media_image2.png
    791
    620
    media_image2.png
    Greyscale

Claim 31 is substantially similar to claim 21 and is rejected for the same reasons.
Claim 33 is substantially similar to claim 23 and is rejected for the same reasons.
Claim 39 is substantially similar to claim 29 and is rejected for the same reasons.
Claims 22-30 and 32-40 are further rejected for incorporating the issues of the claims on which they each depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhtz (US 20100158301).
Regarding claim 21, Kuhtz teaches a system comprising: an ear cup for a headset, wherein: 
the ear cup comprises a plurality of foam layers (first portion 5 and second portion 6, Kuhtz, [0026], figs 1a and 1b).
Although Kuhtz does not explicitly teach the feature wherein at least one foam layer of the plurality of foam layers is configured to reduce heat build-up at a headset user's head; and at least one foam layer of the plurality of foam layers is configured to wick moisture away from the headset user's head, Kuhtz teaches that the ear pads are made of foam (Kuhtz, [0025]) and that they may be covered by a textile fabric (Kuhtz, [0010]).
The specification gives no standard for the heat reduction and moisture wicking achieved nor actionable teachings that enable one of ordinary skill in the art to achieve heat reduction and moisture wicking results that are better than almost any material will yield—particularly textile fabric and foam. Accordingly, the examiner can observe that any reasonable material employed by one of ordinary skill in the art based on the teaching of foam and textile fabric would result in some heat reduction and some moisture wicking (even if minimal).
It would have been obvious to one of ordinary skill in the art to use a textile fabric and foam as disclosed by Kuhtz and particularly one that is neither a perfect heat insulator nor a perfect moisture barrier since doing so is just to apply routine skill in interpreting the teachings of Kuhtz.
Accordingly, such a proposed solution of using non-perfect insulating material and non-perfect moisture barrier material would meet the limitations of the claim.
Regarding claim 22, Kuhtz teaches the system of claim 21, wherein the system comprises the headset (Kuhtz, [0005]).
Regarding claim 23, Kuhtz teaches the system of claim 21, wherein at least one foam layer of the plurality of foam layers is in the form of a ring (foam layers 5 and 6 of Kuhtz fig 1a & 1b are just as much forming a ring as foam layers 1220 and 1222 of applicant’s fig 12).  
Regarding claim 24, Kuhtz teaches the system of claim 21, wherein the plurality of foam layers is covered by a lining (textile fabric, Kuhtz, [0010]).  
Regarding claim 25, Kuhtz teaches the system of claim 24, wherein the lining is configured to provide heat transfer (it would have been obvious to one of ordinary skill in the art to use a textile fabric with non-perfect heat insulating properties with the motivation of saving cost, in which case the claimed limitation would be met, Kuhtz, [0010]). 
Regarding claim 26, Kuhtz teaches the system of claim 21, wherein the ear cup is removable from the headset (interchangeable earpads, Kuhtz, [0009]). 
Regarding claim 27, Kuhtz teaches the system of claim 21, wherein the plurality of foam layers comprises at least two a different densities of foam (first annular portion 5 is lower firmness than second annular portion 6, Kuhtz, [0026]; which is caused by differences in density, Kuhtz, [0030]). 
Claim 31 is substantially similar to claim 21 and is rejected for the same reasons.
Claim 32 is substantially similar to claim 22 and is rejected for the same reasons.
Claim 33 is substantially similar to claim 23 and is rejected for the same reasons.
Claim 34 is substantially similar to claim 24 and is rejected for the same reasons.
Claim 35 is substantially similar to claim 25 and is rejected for the same reasons.
Claim 36 is substantially similar to claim 26 and is rejected for the same reasons.
Claim 37 is substantially similar to claim 27 and is rejected for the same reasons.

Claims 28-30 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhtz and Cushman (US 5920911, IDS 6/24/20).
Regarding claim 28, Kuhtz teaches the system of claim 21, when eyeglasses are not worn by a headset user, the ear cup is configured to contact a temple of the headset user (it is understood through common sense that soft annular portion 5 will adapt to temple when eyeglasses are not worn, Kuhtz, [0027]); when eyeglasses are worn by the headset user, a portion of the plurality of foam layers is pushed by a temple piece of the eyeglasses to produce a divot (soft annular portion 5 adapts well to side arm of spectacles, Kuhtz, [0027]).
However, Kuhtz does not explicitly tech the feature wherein a first foam layer of the plurality of foam layers comprises a hollow area; the hollow area of the first foam is configured to receive the portion of the plurality of foam layers that is pushed by the temple piece of the eyeglasses.
Cushman teaches that, when the temple piece of the eye glasses is encountered that there is horizontal deformation into neighboring areas which is only physically possible because the neighboring areas exhibit some degree of being hollow (Cushman, col 6, ln 36-51, fig 8).  
It would have been obvious to use an adjacent hollow area to allow horizontal deformation since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 29, Kuhtz and Cushman teach the system of claim 28, wherein a second foam layer of the plurality of foam layers is configured to be closer to a temple of the headset user than the first foam layer of the plurality of foam layers (the meaning of the claim is indefinite, however, since the structure of the combination of Kuhtz and Cushman is not materially different than applicant’s disclosed structure, it is assumed that the structure of Kuhtz and Cushman must also exhibit the property applicant intended to claim if applicant’s disclosed configuration exhibits the property). 
Regarding claim 30, Kuhtz and Cushman teach the system of claim 29.
Although Kuhtz and Cushman do not explicitly teach the feature wherein the first foam layer is glued to the second foam layer, Cushman teaches a similar device wherein parts of an earcup are glued together (glue line 28, Cushman, col 7, ln 20-28, fig 12).
It would have been obvious to one of ordinary skill in the art to attach various parts together with glue since doing so involves only routine skill and design choice.
Claim 38 is substantially similar to claim 28 and is rejected for the same reasons.
Claim 39 is substantially similar to claim 29 and is rejected for the same reasons.
Claim 401 is substantially similar to claim 30 and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grone (US 20150078570, IDS 6/3/21) teaches headphones with a spectacles side arm recess 161 (Grone, [0025], fig 1).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The examiner is referring to the claim following claim 39 as “claim 40” even though the claim following claim 39 is labeled “claim 30” in the claims of the preliminary amendment filed 6/24/20. In other words, the examiner has considered that claim (following claim 39) to be “claim 40”.